Per Curiam.
— In this case the trial court made findings of fact and conclusions of law and entered judgment thereon. No exceptions were taken to the findings of fact as signed. The respondent has interposed a motion to strike the statement of facts for that reason. Under the prior rulings of this court, the motion must be granted, there being no error predicated upon the exclusion of testimony. Peters v. Lewis, 33 Wash. 617, 74 Pac. 815; Shaw v. Benesh, 37 Wash. 457, 79 Pac. 1007; Horrell v. California etc. Ass’n, 40 Wash. 531, 82 Pac. 889; Crowe & Co. v. Brandt, 50 Wash. 499, 97 *56Pac. 503; Lauridsen v. Lewis, 50 Wash. 605, 97 Pac. 663; Fender v. McDonald, 54 Wash. 130, 102 Pac. 1026.
The court’s findings sustain its conclusions and judgment, and there being no statement of facts before us, there is no question for us to review. The judgment is therefore affirmed.
On Rehearing.
[En Banc. June 12, 1922.]
Per Curiam.
— This cause was reargued before the court En Banc on May 22, 1922. Deeming ourselves fully advised in the premises, and the judges being of the opinion that the cause was correctly disposed of by the decision of Department Two, the judgment is affirmed for the reasons therein stated and as therein directed.